 



Exhibit 10.3
RESTRICTED STOCK AGREEMENT
     This RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of
                                        , 2006, by and between Superior Energy
Services, Inc. (“Superior”) and                                          (“Award
Recipient”).
     WHEREAS, Superior maintains the 2005 Stock Incentive Plan (the “Plan”),
under which the Compensation Committee of the Board of Directors of Superior
(the “Committee”) may, directly or indirectly, among other things, grant
restricted shares of Superior’s common stock, $.001 par value per share (the
“Common Stock”), to key employees of Superior or its subsidiaries (collectively,
the “Company”); and
     WHEREAS, pursuant to the Plan the Committee has awarded to the Award
Recipient restricted shares of Common Stock on the terms and conditions
specified below;
     NOW, THEREFORE, the parties agree as follows:
1.
AWARD OF SHARES
     Upon the terms and conditions of the Plan and this Agreement, Superior
hereby awards to the Award Recipient                      restricted shares of
Common Stock (the “Restricted Stock”), that vest, subject to Sections 2, 3 and 4
hereof, in equal annual installments as follows:

              Number of Shares of   Scheduled Vesting Date   Restricted Stock  
February 23, 2007       February 23, 2008       February 23, 2009    

2.
AWARD RESTRICTIONS ON
RESTRICTED STOCK
     2.1 In addition to the conditions and restrictions provided in the Plan,
neither the shares of Restricted Stock nor the right to vote the Restricted
Stock, to receive dividends thereon or to enjoy any other rights or interests
thereunder or hereunder may be sold, assigned, donated, transferred, exchanged,
pledged, hypothecated or otherwise encumbered prior to vesting. Subject to the
restrictions on transfer provided in this Section 2.1, the Award Recipient shall
be entitled to all rights of a shareholder of Superior with respect to the
Restricted Stock, including the right to vote the shares and receive all
dividends and other distributions declared thereon.
     2.2 If the shares of Restricted Stock have not already vested in accordance
with Section 1 above, the shares of Restricted Stock shall vest and all
restrictions set forth in Section 2.1 shall lapse on the earlier of: (a) the
date on which the employment of the Award Recipient terminates as a result of
any of the events specified in Sections 3(a) or (b) below, (b) if

1



--------------------------------------------------------------------------------



 



permitted by the Committee in accordance with Section 3 below, retirement or
termination by the Company, or (c) the occurrence of a Change of Control (as
defined in the Plan).
3.
TERMINATION OF EMPLOYMENT
     If the Award Recipient’s employment terminates as the result of (a) death
or (b) permanent and total disability as determined by the Committee in its sole
discretion, all unvested shares of Restricted Stock granted hereunder shall
immediately vest. Unless the Committee determines otherwise in the case of
retirement of the Award Recipient or termination by the Company of the Award
Recipient’s employment, termination of employment for any other reason, except
termination upon a Change of Control (as defined in the Plan), shall
automatically result in the termination and forfeiture of all unvested
Restricted Stock.
4.
FORFEITURE OF AWARD
     4.1 If at any time during Award Recipient’s employment by the Company or
within 36 months after termination of employment, Award Recipient engages in any
activity in competition with any activity of the Company, or inimical, contrary
or harmful to the interests of the Company, including but not limited to:
     (a) conduct relating to Award Recipient’s employment for which either
criminal or civil penalties against Award Recipient may be sought;
     (b) conduct or activity that results in the termination of Award
Recipient’s employment for “cause” within the meaning of the terms of Award
Recipient’s employment agreement, if any, with the Company or if the Optionee is
not subject to an employment agreement: (i) failure to abide by the Company’s
rules and regulations governing the transaction of its business, including
without limitation, its Code of Business Ethics and Conduct; (ii) inattention to
duties, or the commission of acts within employment with the Company amounting
to negligence or misconduct; (iii) misappropriation of funds or property of the
Company or committing any fraud against the Company or against any other person
or entity in the course of employment with the Company; (iv) misappropriation of
any corporate opportunity, or otherwise obtaining personal profit from any
transaction which is adverse to the interests of the Company or to the benefits
of which the Company is entitled; or (v) the commission of a felony or other
crime involving moral turpitude.
     (c) accepting employment with, acquiring a 5% or more equity or
participation interest in, serving as a consultant, advisor, director or agent
of, directly or indirectly soliciting or recruiting any employee of the Company
who was employed at any time during Award Recipient’s tenure with the Company,
or otherwise assisting in any other capacity or manner any company or enterprise
that is directly or indirectly in competition with or acting against the
interests of the Company or any of its lines of business (a “competitor”),
except for (i) any isolated, sporadic accommodation or assistance provided to a
competitor, at its request, by Award Recipient during Award

2



--------------------------------------------------------------------------------



 



Recipient’s tenure with the Company, but only if provided in the good faith and
reasonable belief that such action would benefit the Company by promoting good
business relations with the competitor and would not harm the Company’s
interests in any substantial manner or (ii) any other service or assistance that
is provided at the request or with the written permission of the Company;
     (d) disclosing or misusing any confidential information or material
concerning the Company; or
     (e) making any statement or disclosing any information to any customers,
suppliers, lessors, lessees, licensors, licensees, regulators, employees or
others with whom the Company engages in business that is defamatory or
derogatory with respect to the business, operations, technology, management, or
other employees of the Company, or taking any other action that could reasonably
be expected to injure the Company in its business relationships with any of the
foregoing parties or result in any other detrimental effect on the Company; then
the award of Restricted Stock granted hereunder shall automatically terminate
and be forfeited effective on the date on which the Award Recipient breaches
this Section 4.1 and (i) all shares of Common Stock acquired by the Award
Recipient pursuant to this Agreement (or other securities into which such shares
have been converted or exchanged) shall be returned to the Company or, if no
longer held by the Award Recipient, the Award Recipient shall pay to the
Company, without interest, all cash, securities or other assets received by the
Award Recipient upon the sale or transfer of such stock or securities, and
(ii) all unvested shares of Restricted Stock shall be forfeited.
     4.2 If the Award Recipient owes any amount to the Company under Section 4.1
above, the Award Recipient acknowledges that the Company may, to the fullest
extent permitted by applicable law, deduct such amount from any amounts the
Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.
     4.3 The Award Recipient may be released from the Award Recipient’s
obligations under Sections 4.1 and 4.2 above only if the Committee determines in
its sole discretion that such action is in the best interests of the Company.
5.
STOCK CERTIFICATES
     5.1 Any stock certificates evidencing the Restricted Stock shall be
retained by Superior until the lapse of restrictions under the terms hereof.
Superior shall place a legend, in the form specified in the Plan, on any stock
certificates restricting the transferability of the shares of Restricted Stock.

3



--------------------------------------------------------------------------------



 



     5.2 If requested by the Award Recipient, upon the lapse of restrictions on
shares of Restricted Stock, Superior shall cause a stock certificate without a
restrictive legend to be issued with respect to the vested Restricted Stock in
the name of the Award Recipient or his or her nominee within 10 days. Upon
receipt of such stock certificate, the Award Recipient will be free to hold or
dispose of the shares represented by such certificate, subject to the Company’s
insider trading policy and applicable securities laws.
6.
WITHHOLDING TAXES
     At the time that all or any portion of the Restricted Stock vests, the
Award Recipient must deliver to Superior the amount of income tax withholding
required by law. In accordance with and subject to the terms of the Plan, the
Award Recipient may satisfy the tax withholding obligation in whole or in part
by delivering currently owned shares of Common Stock or by electing to have
Superior withhold from the shares the Award Recipient otherwise would receive
hereunder shares of Common Stock having a value equal to the minimum amount
required to be withheld (as determined under the Plan).
7.
ADDITIONAL CONDITIONS
     Anything in this Agreement to the contrary notwithstanding, if at any time
Superior further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any such document) of the
shares of Common Stock issuable pursuant hereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, or the restrictions thereon removed, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to Superior. Superior agrees to use commercially
reasonable efforts to issue all shares of Common Stock issuable hereunder on the
terms provided herein.
8.
NO CONTRACT OF EMPLOYMENT INTENDED
     Nothing in this Agreement shall confer upon the Award Recipient any right
to continue in the employment of the Company, or to interfere in any way with
the right of the Company to terminate the Award Recipient’s employment
relationship with the Company at any time.
9.
BINDING EFFECT
     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, legal
representatives and successors. Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be

4



--------------------------------------------------------------------------------



 



transferred by will or by the laws of descent and distribution, the term “Award
Recipient” shall be deemed to include such person or persons.
10.
INCONSISTENT PROVISIONS
     The shares of Restricted Stock granted hereby are subject to the terms,
conditions, restrictions and other provisions of the Plan as fully as if all
such provisions were set forth in their entirety in this Agreement. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control. The Award Recipient acknowledges that a copy of the
Plan and a prospectus summarizing the Plan was distributed or made available to
the Award Recipient and that the Award Recipient was advised to review such
materials prior to entering into this Agreement. The Award Recipient waives the
right to claim that the provisions of the Plan are not binding upon the Award
Recipient and the Award Recipient’s heirs, executors, administrators, legal
representatives and successors.
11.
GOVERNING LAW
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Louisiana.
12.
SEVERABILITY
     If any term or provision of this Agreement, or the application thereof to
any person or circumstance, shall at any time or to any extent be invalid,
illegal or unenforceable in any respect as written, the Award Recipient and
Superior intend for any court construing this Agreement to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.
13.
ENTIRE AGREEMENT; MODIFICATION
     13.1 The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained herein and may not be
modified, except as provided in the Plan, as it may be amended from time to time
in the manner provided therein, or in this Agreement, as it may be amended from
time to time by a written document signed by each of the parties hereto. Any
oral or written agreements, representations, warranties, written inducements, or
other communications with respect to the subject matter contained herein made
prior to the execution of the Agreement shall be void and ineffective for all
purposes.
     13.2 By Award Recipient’s signature below, Award Recipient represents that
he or she is familiar with the terms and provisions of the Plan, and hereby
accepts this Agreement subject

5



--------------------------------------------------------------------------------



 



to all of the terms and provisions thereof. Award Recipient has reviewed the
Plan and this Agreement in their entirety and fully understands all provisions
of this Agreement. Award Recipient agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered on the day and year first above written.

                  SUPERIOR ENERGY SERVICES, INC.    
 
           
 
  By:        
 
     

   
 
      Name:    
 
      Title:    
 
                     
 
      Award Recipient    

6